NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
IN RE APPLIED MATERIALS, INC.
2011-1461, -1462, -1463, -1464
(Reexamination Nos. 90/010,106, 90/010,107, 90/O10,108,
90/010,109)
Appeals from the United States Patent and Trade-
mark Office, Board of Patent Appeals and Interferences.
ON MOTION
Before O'MALLEY, Circuit Juclge.
ORDER
Applied Materia1s, Inc. moves without opposition to
consolidate these four cases for briefing and oral argu-
rnent.
Upon consideration thereof
IT IS ORDERED THAT2
(1) The motion is granted The revised official cap-
tion is reflected above
(2) App1ied Materia1s, Inc.’s brief is due no later than
October 13, 2011.

IN RE APPLIED MA'l`ERIALS
2
FOR THE COURT
 3 0  lsi Jan Horba1__\[
Date
cc: Richard J. Anderson, Esq.
Raymond T. Chen, Esq.
s20
J an Horba1y
C1erk
FELED
s.s. cover oF APPEALs FOR
ms FEnERAL c1Rcu1T
SEP 30 2011
.lAN HORBALY
Cl.ERK